 CLERMONT NURSING HOME13National Nursing Home Consultants,Inc., d/b/a Cler-mont Nursing and Convalescent Home and Nation-alUnion of Hospital and Health Care Employees,Local 1199HRWDSU, AFL-CIO. Case 9-CA-8966March 11, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn October17, 1975,Administrative Law JudgeLeonard M.Wagman issued the attached Decision inthis proceeding.Thereafter,Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings,findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERissueda complaint against National Nursing Home Con-sultants, Inc., d/b/a Clermont Nursing and ConvalescentHome, referred to herein as Clermont or Respondent, onJanuary 31, 1975. The complaint alleged that Clermont en-gaged in unfair labor practices violative of Section8(a)(1)and (3) of the National Labor Relations Act, as amended(29 U.S.C. Sec. 151,et seq.),referred to herein as the Act.Clermont, in its timely filed answer to the complaint de-nied commission of any of the alleged unfair labor practic-es.A hearing in this case was held at Cincinnati, Ohio, onApril 16, 17, and 18, 1975.'Upon the entire record in this case and from my obser-vation of the demeanor of the witnesses, and after consid-ering the posthearing briefs 2 submitted by Respondentand General Counsel, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, an Ohio corporation,is engagedin the op-eration of a proprietary nursing home at Milford, Ohio.During the past 12 months, which is a representative peri-od, Clermont received gross revenues in excess of $100,000from its operations. During thesameperiod, Clermont pur-chased, and caused to be shipped directly toitsnursinghome from points outside the State of Ohio, goods valuedin excessof $10,000. The complaintalleges, the answer ad-mits,and I find that Clermont is an employerengaged incommerce and in operations affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, National Nursing HomeConsultants, Inc., d/b/a Clermont Nursing and Con-valescent Home, Milford, Ohio, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.'The Respondent has excepted to certaincredibilityfindingsmade by theAdministrative Law Judge. It is the Board's establishedpolicy not to over-rule an Administrative Law Judge's resolutions with respectto credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard DryWall Products, Inc.,91NLRB 544 (1950),enfd. 188 F. 2d 362 (C.A. 3, 1951).We havecarefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASELEONARD M. WAGMAN, Administrative Law Judge: Upona charge filed by the National Union of Hospital andHealth Care Employees, Local 1199H RWDSU, AFL-CIO, referred to herein as the Union, on November 22,1974, the General Counsel of the National LaborRelationsBoard,by the Regional Director of the Board'sRegion 9,II.THE LABORORGANIZATION INVOLVEDThe answer admitted,and I find,that the Union, Na-tional Union of Hospital and Health Care Employees, Lo-cal 1199H RWDSU,AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNION'S ORGANIZING CAMPAIGN AND ISSUESThe setting for this case is provided by the Union's at-tempt to organize Clermont's employees. The oiganizingcampaign began on September 28, 1974, when nurses aideLinda King signed an authorization card for the Unionand received a number of blank authorization cards whichshe distributed to fellow employees. Thereafter, on orabout October 1, the Union held the first of twomeetingswith Clermont employees. The union continued to solicitsigned authorization cards among Clermont's employeesduring October.The issues presented are whether the evidence showsthat, in the course of the Union's campaign, Clermont im-paired its employees' organizational rights under Section 7of the Act 3 and thus violated Section 8(a)(1) of the Act by:'At the hearing,counsel for the General Counsel amended thecomplaintto allege an additional violation of Section 8(a)(l) of the Act.2General Counsel'smotion to withdraw par. 5(a) of the complaint forlack of proof(G.C. brief p.1, fn. 1) is granted.3The Actstates:Sec. 7. Employees shall have the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through repre-Continued223 NLRB No. 3 14DECISIONSOF NATIONALLABOR RELATIONS BOARD1. Interrogating employees regardingtheir and their fel-low employees'membershipin, sympathy for, and activi-ties on behalf of the Union;2.Threateningemployees with job loss and more oner-ous workingconditions because theyengagedin union ac-tivity or otherwise supported the Union;3.Threatening employees with the nursinghome's clo-sureif the Union's organizing campaign among them suc-ceeded;4.Creatingthe impression of surveillanceof employees'union activityand their expressionsof sympathy for theUnion;5.Grantingwage increasesto discourage the employeesfrom supportingthe Union; and6.Promulgating and maintainingan excessively broadno-solicitation rule.And discriminated against employeesin violation of Sec-tion 8(aX3) and(1) of the Act by:1.Constructivelydischargingemployee Joyce Richardbecause she supported the Union; and2.Constructivelydischargingemployee Linda King be-cause she supportedthe Union.Hodges, Jr., became an administrator-in-training atClermont on July 1, 1974, and was due to complete theprogram on June 30, 1975. His status with Clermont uponcompletion of his internship was, at the time of the hearing,undecided.His father Ray Hodges, Sr. (referred to in the transcriptasHarold Hodges), Clermont's administrator, who exer-cised overall supervisor over the nursing home, was his pre-ceptor. Under Hodges, Sr.'s guidance Hodges, Jr., was tofamiliarizehimselfwithClermont's operations.UponHodges, Jr.'s entry upon his internship, Clermont issuedthe following job description to him:TITLE:ADMINISTRATOR-IN-TRAININGJOB SUMMARYLearn all assigned duties as set forth by preceptor,which duties include: financial, patient care, ability tounderstand general and technical information neces-sary for the administration and operation of a nursinghome; ability to assume responsibilities thru activityand service; ability to relate physical, psychological,spiritual, emotional and social needs of patients, andto create a climate necessary to meet the needs of pa-tients.W. THE ALLEGED UNFAIR LABOR PRACTICESA. Interference,Restraint,and Coercion1.The conduct of Ray Hodges, Jr.The complaintallegesthat Ray Hodges, Jr., an adminis-trator-in-trainingat Clermont,engaged inconduct viola-tive of Section 8(axl) of the Act. In seekingto attributeHodges, Jr.'s conduct to Clermont, counsel for the GeneralCounsel contendsthat he "was asupervisor and/or a man-agerial representative."RespondentarguesthatHodges,Jr., "was neither a supervisor nor an agentof Respondent,"and that inany event the record does not support the alle-gationsof misconduct. Before dealingwith Hodges, Jr.'sconduct,I shall consider his status.The factsregarding Hodges,Jr.'s employment are undis-puted.At all times materialto the complaint, Clermontemployed Ray Hodges, Jr., asan administrator-in-trainingand paid him at the rateof $3.75 per hour.In that status,Hodges,Jr.,wasenrolled inan internship program estab-lished by theState ofOhio under which he was to study theoperation of a nursinghome undera licensed administra-tor designated as his preceptorfor 1 year. Following thetraining period,he wasto undergoan examination admin-istered bythe State.Upon satisfactory completion of theprogram,the Statewould licenseHodges, Jr. as an admin-istrator.sentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid orprotection,and shall also have the right to refrain from any or all suchactivities except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a conditionof employment as authorized in Section 8(a)(3).PERFORMANCE REQUIREDResponsibility for:Learning the complete operation ofthe nursing home.Physical Demands:Good physical and mental health.Special Demands:Must have a genuine interest in ger-iatric patients.Willingness to work with realizationthat errors and incompetence may have serious conse-quences for patients. Understanding, patience, andtact in dealing with patients, their families, and vis-itors.Memory for details. Ability to maintain goodworking relationships among the staff. Initiative andjudgment in determining needs of the nursing home inconformancewithrecognized standards.QUALIFICATIONSRecommended age is 18 and older.Has minimum of ageneral secondary education equivalency certificate.Is of good moral character and suitability.Is regis-tered with the Board of Health as an Administrator-In-Training. Meets all requirements of Administrator-In-Training as established by Board of Examinors[sic],Nursing Home Administration Guidelines forAdministrator-In-Training program.EMPLOYMENT VARIABLESWorking hours may vary.WORK PERFORMEDAs assigned by preceptor.WORKING ENVIRONMENTWorks in well lighted and ventilated areas.Respondent did not clothe Hodges, Jr., with any of theindiciaof supervisory authority. He had no authority todirect the work of employees, or to promote, hire, dis-charge, or discipline the employees, or to recommend suchpersonnel actions. Nor did he have authority to grant timeoff to employees. In the main, Hodges, Jr.'s work consisted CLERMONT NURSING HOME15of learning Clermont's operations and observing the man-ner in which management,nurses, and other employeesperformed their tasks.He did not attend management orstaff meetings.The nurses occasionally called upon him toperform minor maintenance tasks such as changing lightbulbs.IfHodges,Jr.,observed any questionable perfor-mance by a nurse or nurses aide he was instructed to, anddid, frequently report such matters to members ofmanage-ment, including his father. However, there is no showingthat he effectively recommended any corrective action.General Counselmakesmuch of an incident on thenight of October 9 in which Hodges, Jr., asked employeeJoyce Richard to leave her work, and told her not to clock-out. The record also shows that Clermont paid Richard forthe brief period involved in helping Hodges, Jr. However,the incident involved an emergency in which he needed herhelp in rushing his wife to a hospital, and there is no show-ing of other instances in which Hodges, Jr., engaged insimilar conduct.Considering the emergency which provoked Hodges, Jr.,into seeking Richard's assistance, and the fact that he wasthe administrator's sonand could expect special consider-ation, this isolated incident of order giving is not probativethatHodges,Jr., enjoyed supervisory authority within themeaningof Section 2(11) 4 of the Act. Indeed, I find thattheGeneral Counsel has fallen far short of the mark inattempting to prove Hodges, Jr., was a supervisor. Howev-er, given the relatively small size of Clermont's employeecomplement,5Hodges,Jr.'sfilialrelationshipwithClermont's administrator, who was openly training him tobecome an administrator, and Hodges, Jr.'s role in thenursing home's management, I find Hodges, Jr.'s positionand status were significantly higher than Respondent'sother employees. In these circumstances, I find that Hodg-es, Jr., was sufficiently allied with Clermont's managementtomake him its representative. Thus, when he expressedhis father's attitude toward the Union or the employees'union activity, listening employees would likely concludethat Hodges, Jr., was expressing management's sentiments,and that he was in fact management's voice. Therefore, Ifind Hodges, Jr.'s conductas setforth below is attributableto Clermont.On the night of October 3, 1974, Ray Hodges,, Jr., ap-proached nurses aide Joyce Richard and asked her if shehad heard anything about "the Union." She replied, "no,"she hadn't. At this, Ray Hodges, Jr., asked Richard "if shewould be for the union if anyone asked [her] to be . .4 The Act states:The term"supervisor"means any individual having authority, in theinterest of the employer,to hire, transfer, suspend, lay off,recall, pro-mote,discharge, assign,reward,or discipline other employees, or re-sponsibly to direct them, or to adjust their grievances,or effectively torecommend such action,if in connection with the foregoing the exer-cise of such authority is not of a merely routine or clerical nature, butrequires the use of independent judgment.3The recorddoes not show the exact number ofClermont's employees.However,the relatively small size of Respondent'swork forceis evidencedby its ownexhibit,a report ofan investigationconducted by the State onSeptember26, 1974,which declaresthat there are usually 13 or 14 nursesaides on the day shift, 7 on theevening and night shifts, respectively, and 5nurses on each of the 3 shifts.Richard responded that she "didn't know,because [she]didn't know what benefits and all they could get for [theemployees]." Hodges, Jr., declared his opposition to. theUnion and asked Richard "not to tell anyone he had spo=ken to [her]."In a second conversation, on the morning of October 9,while riding in Ray Hodges, Jr.'s car, Joyce Richard beganby telling Hodges, Jr., that she had heard about the Union.Hodges, Jr., remarked that he thought the Union "hadstopped that." Richard assured him that she had heardabout the Union and that she "was allfor [it]."At thisHodges, Jr., remarked that his father "would close thenursinghome and ship all the patients out and fire all theemployees" rather than deal with a union. When Richardrepeated her prounion sentiment, Hodges, Jr., answered,"Well, you had better not be the leader of it"Shortly after midnight on October 10; Hodges, Jr., cameto employee Richard at the nursing home and invited herto stop off at his apartment after she completed her shift at8 a.m. As requested, Richard appeared at Hodges, Jr.'sapartment. He asked her to identify "all the girls that wereinvolved in the union." Hodges, Jr., also remarked that"somebody on the first shift" was providing him withnames but he needed another informant. Hodges, Jr., re-fused to disclose the name of his informant to Richard,who then refused his request. Richard also expressed herview that Clermont needed a union. At this, Hodges, Jr.,warned that she "had better not be the leader of it "6I find that Hodges, Jr.'s exchanges with employee Rich-ard included unlawful threats and unlawful interrogation.Beyond question, Hodges, Jr.'s warning that Respondentwould terminate its operations and discharge it employeesrather than deal with a union exceeded the bounds of Sec-tion 8(c) I and violated Section 8(a)(1) of the Act.I also find that Hodges, Jr.'s warning to Richard to theeffect that she had better not be the leader of the Union'sorganizingcampaign went beyond the protection of Sec-tion 8(c) of the Act. Coming in the wake of Hodges, Jr.'sthreat of closure and mass discharge if the union campaignsucceeded, this latter warning carried a more immediatethreat of reprisal against Richard if Respondent found thatshe was leading that campaign. Accordingly, I find that bythis latter threat, which Hodges, Jr., directed at Richardboth on October 9 and 10, Respondent violated Section8(a)(1) of the Act; Further, in this atmosphere of unionanimus,Hodges, Jr.'s questions regarding Richard's knowl-edge of union activity among her fellow employees, herown union sentiment, and the identity of union activistsamong her fellow employees violated Section 8(a)(1) of theAct.Finally, I find that, by Hodges, Jr.'s remarks to Richard6My findings as tothe foregoing incidents are based upon Richard'stestimony. Unlike Hodges, Jr., who appeared troubled and reluctantto testi-fy about the contentof theseconversations, Richardimpressed me as aforthright and conscienteouswitnesswhen testifying about theseincidents.r Section 8(c) provides:The expressing of any views, argument, or opinion,or the dissemina-tion thereof,whetherin written,printed,graphic, or visual form, shallnot constituteor be evidenceof an unfairlabor practiceunder any ofthe provisionsof this Act, ifsuch expression contains no threat ofreprisal or force orpromiseof benefit. 16DECISIONSOF NATIONALLABOR RELATIONS BOARDthat an employee informer was providinghim with thenames of union activists on the first shift, and that he need-ed another informer,Respondent again violated Section8(axl) of theAct. For suchremarks werequite likely togive Richard the impressionthatRespondent was engagingin surveillance of its employees'union activity and senti-ment.2. The conduct of Pauline CollinsThe General Counsel allegesthatPauline Collins en-gaged in unlawful interrogation.The sole incident involvedoccurred on or aboutOctober 20, 1974. Collins, a headnurses aide at Clermont,asked nurses aide Linda King ifshe "knew anything about a union meeting."When Kinganswered that she did,Collinsasked forparticulars as towhen and where the meeting would take place.8Assuming that Collins was a supervisor,I find her ques-tions to King did not constitute unlawful interrogation .9Collins' queries were not designedto elicit informationabout the unionactivity orunion sentimentof King orother individuals.Nor did thesequestions reflect an intentto place the meeting under surveillance.I also note thatCollins'questions were not accompaniedby unlawful re-marks or other indications of union animus.Accordingly, Ifind that,assuming she was a supervisor,Collins'questionsdid not violate Section 8(axl) of the Actand shall recom-mend dismissal of the allegation regardingher conduct.3. The conductof Mary Louise MaggertOn or aboutOctober 21,employee Linda King ap-proachedMary LouiseMaggert,a licensed practical nurse,also employed at Clermont and asked her if she knew any-thing about a union meeting.WhenMaggert said no, Kinginvited her to attend. Maggert said she couldn't engage insuch activitybecause she was a nurse.Maggert continuedher remarks about theUnion,declaringthatshe wished sheknew who had started theunion activity before it started,and asked if King knew.Finally,Maggert prophesied thatthe employeeswould pay$25 as union dues,that theywould go out on strike,and that"Mr. Hodgeswould closethe doors of the nursinghome beforehe would let a unionget in.-10The GeneralCounsel urgesthatMaggert was a supervi-sor, and that her attempt to learn who started the unioncampaign and her warningthatRespondentwould shutdown rather than deal with a union violated Section 8(a)(l)of the Act.IfMaggert were a supervisor, I agree that herconduct wouldhave been unlawful.'My findings of fact as to this incident are based upon employee King'sundenied testimony.9General Counsel contends that Collins' authority to report nurses aidesto management for "not doing their work"established her as a supervisor.As there is no showing that Collins'reports included effective recommenda-tion of disciplinary action or discharge,or that she possess other indicia ofsupervisory authority,Ireject the contention that Collins was a supervisorwithin the meaning of Sec.2(11) of the Act.Instead,I find that she was anemployee whose conduct was not attributable to Respondent.Thus, even ifmy assessment of her conduct were rejected,her employee status wouldrequire a finding that her questions did not violate Section 8(axl) of theActs and dismissal of the allegation.My findings are based upon King's undenied testimony.However,the evidence does not permit me to infer thatMaggert was a supervisor within the meaning of Section2(11) of the Act. The credited testimony of employee Rich-ard shows that a nurse such as Maggert works a shift withtwo nurses aides.At the beginning of the shift the nursereads a report to them on each patient's needs.Richard'stestimony regarding the nurse's report to the aides was asfollows:Q.Whatdoes that mean,a nurse's report?A. The nurse at the nurse's station goes through allthe charts and all the patients and calls their namesoff.And if there isn't anything special concerning thepatient, she just goes on down to the next one, but ifthere is something we need to know, then she will goover it.And ifthere is any new patients that comes in shewill go over the complete chart, to let us know whatthey need, and whether they can get up, and this typeof thing.Q.What are some of the things that might be saidabout patients other than a new patient?A.Well, forinstance-Q. You say that she would tell you something abouta certain patient on her list?A. Yes,for instance all of the patients,if they hadlaxatives she would tell us that. And if they had doneanything on the shift before us that we need to know.For instance, if a patient had gotten violent or maybewas real depressed and needed some special attentionor something like that,then she would let us knowthat.In addition, employee Linda King provided the followingtestimony:Q.Who supervised the activities of thenurse'saides?A. Thenursethat was on duty at the station, thenurses station.Q. That would be a registered nurse?A. Yes.Or an LPN.Q. That's a licensedpractical nurse?A. Yes.Nowhere in the quoted testimony do I find evidence thatMaggert does morethan readinstructions.There is noshowing that she possessesthe authorityand uses the "in-dependent judgement" required by Section 2(11) of theAct. Certainly, employee Richard's conclusionthatMag-gert "supervised" is no substitute for the required proof.In sum, I find from the foregoing thatMaggert was nota supervisor at thetimeof herencounterwith employeeLinda King. Accordingly, I find Maggert's remarks to em-ployee Linda King did not violateSection 8(a)(1) of theAct andshall recommend dismissalof theallegations re-garding Maggert's conduct.4. The no-solicitation ruleIt is undisputed that Respondenthired JoyceRichard inJuly 1974, and LindaKingin August 1974. Theircredited CLERMONT NURSING HOME17testimony shows that Respondent issued to each of them aset of rules and regulations entitled "Personnel Policies ofClermont Nursing Home." Included in that statement ofRespondent's policies was the following rule:23. SOLICITATIONS . . . Of or by employees on premisesfor any purpose is not permitted without specific writ-ten authorization from the administrator.Wanda Goodin, an office clerical employee at Clermont,testified that in early 1974 the rules and regulations re-ceived by Richard and King were superseded by anotherstatementof policiesand rulesentitled "Personnel Policiesof Clermont Nursing and Convalescent Home, Inc." Al-though this later edition did not contain the quoted no-solicitation rule, on direct examination, Goodin concededthatas faras she knew, the later edition of Clermont's ruleswas never passed out to Respondent's employees. Rather,itwas kept in a so-called "Policy Book" in Respondent'soffice. Further, there was no showing that Clermont hasever notified its employees that the no-solicitation rule hasbeen rescinded.I agree with the General Counsel's contention that rule23 was excessively broad and therefore presumptively in-valid.Summit Nursing Home, Inc.,196 NLRB 796 (1972).For, as did the rule inSummit Nursing Home, supra,therule here prohibited union solicitation on Clermont's prop-erty "even on an employee's nonworking time in nonwork-ing areas,and would be so readily understood by the em-ployees .... Moreover, the rule could also be reasonablyinterpreted to cover all the time an employee was on theclock." In addition, to its broad restrictions, the rule re-quiresunionsupporters to reveal their union sentiment andorganizing efforts by seeking the administor's permissionto engagein union solicitation.Respondent has not shown any extraordinary circum-stanceswhich might excuse this broad proscription. Nordoes its omission from Clermont's current statement ofrules lessenthe coercive and restraining impact of the no-solicitation rule set out in the old rules. For, Respondenthas not notified its employees of the newrules.More im-portant,Respondent has not notified its employees thatrule 23 has been rescinded. In sum, I find that Respondentcontinues to maintain its excessive no-solicitation rule andthereby violates Section 8(a)(1) of the Act.Kern's Bakery,Inc.,154 NLRB 1582, 1586 (1965).5.The October 1974 wage increaseIt isundisputed. that during October, Respondent grant-ed hourly wageincreasesranging from 10 to 30 cents to 30employees.I alsonote that Respondent granted wage in-creases in7 of the 9 months preceding October and theUnion's appearance; that in April 1974, Respondent grant-ed hourly wageincreasesranging from 10 to 45 cents to 49employees; and, that in July 1974, Respondent granted 10-cent hourly wageincreasesto 24 employees.General Counsel alleges that the Respondent granted theOctober wageincreases"in order to discourage member-ship in, sympathy for, and activities on behalf of theUnion." Clermont contends that the evidence does not sus-tain that allegation. I agree with Respondent.The granting of wage increases expressly designed to in-duce employees to abandon their support for a union's or-ganizingcampaign violatesSection 8(a)(1) of the Act.N.L.R.B. v. Exchange Parts Co.,375 U.S. 405, 409 (1964),Here,notwithstanding Respondent's unionanimus, andthe timing of the October wageincreases, the unlawful mo-tive has not been established. The October 1974 wage in-creaseshad been preceded by grants of wage increases in 7of the 9 preceding months. The number of employees fa-vored withwage increasesin October was only 6 more thanthe number who received wage increases in July 1974, and19 less than the number included in the April 1974 wageincrease.Thus, neither the granting of the wageincreasenor the size of the group receiving the wage increases wasunusual.Nor was the range of October 1974's increaseslikely to draw the employees' attention, in light of its close-ness toApril's range. Finally, there was no evidence thatClermont accompanied the October wage increases withany remarks or conduct which would evidence an antiun-ion motive. In sum, I find Respondent's Octoberwage in-creases appear as the implementation of a business policyantedating the Union's campaign, rather than as a tacticdesigned to undermine that campaign. Thus, Clermont'semployees were not likely to sense any antiunionmessagein the granting of the October wage increases. Accordingly,I find that the October 1974 wage increases did not violateSection 8(a)(1) of the Act, and shall recommenddismissalof the allegation.Grede Foundries, Inc.,205 NLRB 39, 40-41(1973).B. The AllegedDiscrimination1. Joyce RichardEarly on the afternoon of October 11, 1974, 1 day afterJoyce Richard revealed her staunch loyalty to the Unionby refusing to assist in Clermont's antiunion activity, Ad-ministrator Ray Hodges, Sr. (Harold Hodges in the tran-script), called her to his office for a periodic evaluationinterview. In the course of the interview, Harold Hodgessaw notes in Richard's personnel file to the effect that shehad refused to follow Night Supervisor Inez Gibson's di-rection to sew patients' garments.Richard expressed surprise that Gibson had recorded theincident. Richard then told how on one occasion Gibsonhad asked her to sew, that Richard had refused on theground she did not know how. Richard recounted thatGibson had responded, "Well, get somebody to teachyou," and that except for some later joking remarks, Gib-son did not raise the topic again with Richard.I I At the end11A portion of Richard's personnelrecord,maintainedby Clermont, enti-tled "Anecdotal Record" contains the following information entered byGibson,accordingto her credited testimony,on therespective nights of thedates shown:Sept. 18 Richard refused to mend patients' clothing. Stated she did notlike to sew./s/ InezR. Gibson, R.N.Sept. 25 Has refused three timesthisweek tomend patients' clothing./s/ InezR. Gibson, R.N. 18DECISIONSOF NATIONAL LABOR RELATIONS BOARDof the interview,Administrator Hodges assured her that hewould review the matter with Gibson.Following the interview,Richard left the nursing homewith Charlotte Holloway. While riding in Richard's auto,Holloway disclosed that Respondent had granted her a 10-cent hourly wage increase and asked if Richard had re-ceived a raise.Richard replied:"No, I didn't."That same afternoon,about one-half hour after leavingHodges, Sr.'s office,Richard telephoned Hodges,Sr., andasked why she had not received a raise.Hodges, Sr., ex-plained that the Company considered three factors in de-terming whether an employee deserved a raise;i.e.,wheth-er or not you had a physical, whether or not you turned ina doctor's statement when you missed a day, and how yougot along with your supervisor. Hodges, Sr., added thatRichard had"failed the last two."Richard answered that she did not know that Clermontrequired such a statement"if you missed a day," and thather sewing problem with Inez Gibson "was just a misun-derstanding."Hodges, Sr., remarked that he thought thatRichard"was just working there to make trouble."Richardthen requested an immediate interview.Hodges, Sr., an-swered:"Yes, but I'm in a hurry to leave,but I'llwait onyou."t2Within a half hour, Richard appeared in Hodges, Sr.'soffice,and was somewhat agitated.She askedwhy Cler-mont had not given her a raise.Hodges, Sr., stated that he"had to take it up with her supervisor." Richard becameincensed and insisted that she wanted to resign.She repeat-ed her wish to resign twice. At the last repetition,Hodges,Sr., told office employee Helen Sharon that Richard want-ed to resign and instructed Sharon to"get an exit interviewand typeup the resignation."Immediately,Richard accompanied Sharon to thelatter's office.Sharon asked Richard what she wanted herresignation letter to say.Richard provided the followinglanguage for the letter,typed bySharon and signed byRichard:EffectiveFriday, October 11, 1974 (sic) I am resigningmy position as nurse(sic) aide because of financialcircumstances.While in Sharon's office,Richard completed an exit in-terview form in her own hand and signed it. Richard putan "X" in the space showing that her termination was byway of resignation.She put an"X" next to "Secured BetterPosition" as the reason for her resignation.In response tothe question"How do you feel about your supervisor?"Richard wrote:Ihave always considered her a friend but, after myinterview with Mr.Hodges I realized she did not feelthe same way.Richard answered the question "Why are you really leav-ing?" with:Because of financial reasons but mainly there was amisunderstanding and I felt it best.12My findings regarding the initial interview and the events preceding thesecond interview are based upon Richard's testimony,which was largelycorroborated by Hodges,Sr.'s rather sketchy testimony.Nowhere in the form did Richard mention her union activ-ity, her union sentiment, or Respondent's union animus.About 2 weeks after her resignation, Richard visited apatient at the nursing home,before regular visiting hours.At or about 1:45 p.m., 15 minutes before visiting hours,Hodges, Jr., noticed Richard in a patient's room. He wait-ed in the hall. When Richard came out of the room, he toldher that she should have checked with the front office be-fore visiting, and asked her to go to the front of the build-ing to await the beginning of visiting hours. When Richardrefused his request, Hodges, Jr., ordered her from thepremises.Richard insisted that she had a right to remain.Hodges, Jr., threatened to ask the assistant administratorto call the police. At this, she walked out to her car, accom-panied by Hodges, Jr.13If, as urged by the General Counsel, a preponderance ofthe evidence on the record as a whole shows that Respon-dent,motivated by union animus, compelled nurses aideJoyce Richard to quit by afflicting her with "discriminato-ry treatment calculated to make her job unbearable."(N. L. R. B. v Saxe-Glassman Shoe Corp.,201 F.2d 238, 243(C.A. 1, 1953) ), I would find such conduct violative ofSection 8(a)(3) and (1) of the Act. However, the evidencehere does not support the constructive discharge allegation.Assuming that on October 11 Hodges, Sr., harbored hos-tility toward Joyce Richard as a "troublemaker" because ofher outspoken prounion sentiment,I find that this unionanimusplayed no rolein the causationof JoyceRichard'sresignation.The reasons Richard gave for her resignationturn upon her supervisor's adverse reports about her refus-al to sew. These reports written by Inez Gibson before theinception of union activity no doubt shocked and disheart-ened Richardbecause she"considered [Gibson] a friend,"and had not been informed about the reports or of theextent of Gibson'sdispleasure prior to these interviews.The final blow to Richard's morale occurred when shelearned that a raise was being withheld pending consulta-tion about those reports with the "friend" who had appar-ently turned on her.As Gibson's reports were not born of union animus, andas there was no showing that Richard was entitled to theraise,Icannot find that Clermont constructively dis-charged her. Instead, I find Richard quit voluntarily. Ac-cordingly,I shall recommend dismissal of the allegationregarding Joyce Richard's resignation.2. Linda KingIn mid-October, Clermont received a report of investiga-tion of complaint, issued by the State of Ohio, which sug-gested to its director of nursing service, Kitty Garner, that"it was necessary to make a transfer of employees, for con-13My findings regarding Richard's resignation and her subsequent visit toClermontare baseduponthe testimony of Hodges,Sr.,Hodges,Jr., andHelen Sharon.In resolving the issuesof credibilityraised by Richard's testi-mony, I have noted that herremarks on the exit interview form were moreconsistent with Sharon's and Hodges, Sr.'s testimony regarding the secondinterview and the resignation process then withRichard's account of thoseincidents.Further,in light of my findings regarding the exit interview, andmy impressionthatRichard was anxious to cast suspicion on Clermontregarding her resignation,Ihave rejected her version of her subsequentconfrontation with Hodges, Jr. CLERMONT NURSING HOME19tinuity ofcare."BetweenOctober 16 and 23, Clermontsought to implement Garner's design by transferring 11employees,including nurses aideLindaKing,from oneshift to another. According to Garner, the better employeeswere selected for transfer to help train newer employees,and thus raise each shift's level of performance.On the afternoon of October 21, Garner summonednurses aide King to her office.Garner asked King, whoworked on the first shift (6:30 a.m. to 3:30 p.m.-Saturdaythrough Tuesday; and 7 a.m. to 4 p.m., Wednesday), if shewould transfer to the evening shift.Garner explained thatthe purpose of the transfer was "continuity of patientcare,"that King was "a good employee,"and that manage-ment wanted to use her to instruct new employees. LindaKing agreed to the transfer,and left Garner's office.Following King's interview that day, Garner summonednurses aideJudyBattig and asked if she would take King'splace on the day shift.Battig agreed.At or about 6:30 p.m., Garner telephoned King, afterlearning that King had been trying to reach her. In theensuing conversation,King reported that she had been un-able to obtain a babysitter. Garner pressed King aboutworking on the second shift on the following day, told herthat another employee had taken her day shift position,and requested King to come to Garner's office on the nextday if she could not work on the second shift. When Kingfailed to appear at Clermont on October 22, Kitty Garnerprepared and sent a letter to King on October 23, whichstated:Union. However, there is no showing that King conductedany of her organizing efforts at Clermont, or thatClermont's management was aware of her support for theUnion. The director of nurses, Garner, denies having suchknowledge at the time of King's transfer. As Collins andMaggert were not supervisors, their knowledge of King'sunion activity and prounion sentiment is not attributableto Clermont.The timing of the transfer 11 days after Hodges, Jr.'sremarks thathe hada source of information regarding theidentity of union supporters on the first shift does little tosupport General Counsel's case.For there is no showingthatHodges, Jr., was aware of King's union activity orsentiment, in particular, at the time of her transfer. Nor amI persuaded that Garner was aware that King might havedifficulty obtaining a babysitter during the second shift.There is no showing that King or anyone else warned Gar-ner or that King's personnel records or any other docu-ment carried any information indicating such a problemmight prevent the transfer. Thus, the evidence does notshow that Garner made the transfer with the expectationthat King would be forced to quit.Moreover, when King reported the problem, Garner didnot seize upon it as an opportunity to terminate King. Gar-ner invited King to discuss the problem. Instead, King ter-minated her employment voluntarily.In sum,I find therecord does not establish the alledged discriminationagainstLindaKing, and shall recommend dismissal of thatallegation.Sinceyou didnot attempt to call or see me or come towork Tuesday, October 22,Iwill assumeif you do notcontact the Clermont Nursing and ConvalescentHomewithin three days that you are voluntarily ter-minatingyour employment with the Clermont Nurs-ing and Convalescent Home.On October 25, King went to Clermont, picked up her pay-check,declined to complete an exit interview form,and leftwithout talking to Garner. That was King's last visit toClermont.14The complaint alleges that Respondent constructivelydischarged King on October 21 because of her support forthe Union.Here, the burden was upon the General Coun-sel to show, by a preponderance of the evidence, that in aneffort to combat her union activity, Clermont arrangedKing's transfer to the second shift with some inkling thatshe would find it difficult in finding a babysitter and thusbe obliged to quit or face discharge. I find that the GeneralCounsel has not sustained his burden of proof.First, I find the evidence inadequate to show that Re-spondent acted with knowledge of King's prounion senti-ment.It is true that King contacted Union official RalphEckard,signed a card on September 28, obtained seven oreight signed authorization cards for the Union in October,and talked to employees Collins and Maggert about the14Where their testimony conflicted, I have credited Garner rather thanKing.Garner impressed me as being more conscientious about providingher full recollection of the conversation and events involved in King's termi-nation.Ihave also noted that Respondent's exhibits provide corroborationfor much of Garner's testimony.CONCLUSIONS OF LAW1.By unlawfully interfering with, restraining, and coerc-ing employees as found herein,Respondent has engaged inunfair labor practices within the meaning of Section 8(a)(l)of the Act.2.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.3.Respondent has not otherwise violated the Act.THE REMEDYHaving foundthatRespondent has engaged in unfairlabor practices,I shall recommend a cease-and-desist orderto effectuate the policiesof the Act.Upon the foregoing findings of fact,conclusions of law,and the entirerecord,and pursuant to Section 10(c) of theAct, Ihereby make the following recommended:ORDER 15Respondent, National Nursing Home Consultants, Inc.,d/b/a Clermont Nursing and Convalescent Home, its offi-cers, agents, successors, and assigns shall:1.Cease and desist from:15 In the event no exceptions are filed asprovided by Sec.102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48of the Rules and Regulations,be adopted by theBoard and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waivedfor all purposes. 20DECISIONSOF NATIONAL LABOR RELATIONS BOARD(a)Creating the impression that the union activities ofRespondent's employees are under surveillance.(b) Promulgating or enforcing an unlawful no-solicita-tion rule.(c)Threatening to close the nursing home in reprisal forits employees'unionactivity.(d) Threatening employees with discharge because theysupport a union.(e) Interrogating employees regarding their union activi-ty or unionsentiment or the unionactivityor sentiment offellow employees.(f)Asking employees to observe and report to Respon-dent the unionactivityor union sentiment of fellow em-ployees.(g) In any like or related manner interferingwith, re-straining,or coercing employees in the exerciseof theirrights under Section7 of the Act.2.Take thefollowing affirmative action which is neces-sary toeffectuate the policiesof the Act:(a) Post at its Milford,Ohionursing home, copies of theattached notice marked"Appendix." 6 Copies of the no-tice,on formsprovided by theRegion Director for Region9, after being duly signed by Respondent's authorized rep-resentative,shall be postedby theRespondent immediatelyupon receipt thereof,and be maintainedby itfor 60 con-secutivedaysthereafter,in conspicuous places,includingall places where notices to employees are customarily post-ed. Reasonable steps shall be taken by the Respondent toinsure that notices are not altered,defaced,or covered byany othermaterial.(b)Notifythe Regional Director for Region 9, in writ-ing, within20 daysfrom the date of thisOrder,what stepsRespondent has takento complyherewith.IT IS ALSO ORDERED that the complaint be dismissed in allother respects.16 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National LaborRelationsBoard" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the chance to give evi-dence,the NationalLaborRelations Board found that we,National Nursing Home Consultants,Inc.,d/b/a Cler-mont Nursing and Convalescent Home,violated the Na-tional Labor Relations Act, and ordered us to post thisnotice and to keep our word about what we say in thisnotice.The law gives you the right:To form, join, or help unionsTo choosea union to representyou inbargainingwith usTo act together for your common interest or protec-tionTo refuse to participate in any or all of these thingsThe Board has ordered us to promise you that:WE WILL NOT interfere with your rights.WE WILL NOTcreate the impression that your unionactivities are under our surveillance.We WILL NOT unlawfully interfere with our employ-ees' union or concerted activities.WE WILL NOT threaten to discharge employees be-cause they support a union.WE WILL NOT warn employees that we will close thenursing home in reprisal for our employees'union ac-tivity.WE WILL NOT ask employees to observe, and reportto us,the union activity or union sentiment of theirfellow employees.WE WILL NOT question employees regarding theirunionactivityor union sentiment or the unionactivityor sentiment of fellow employees.WE WILL NOT promulgate or enforce an unlawful no-solicitation rule.NATIONAL NURSING HOME CONSULTANTS, INC.,d/b/a CLERMONT NURSING AND CONVALESCENTHOME